178 N.W.2d 244 (1970)
Pearl L. SUSSMAN, Appellant,
v.
Ross A. SUSSMAN, Respondent.
No. 42103.
Supreme Court of Minnesota.
June 12, 1970.
Thos. F. Burns & Associates, and Frank Muelken, Minneapolis, for appellant.
Karlins, Grossman, Karlins, Siegel & Brill, and Robert L. Lowe, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, SHERAN, PETERSON, and JAMES F. MURPHY, JJ.

OPINION
PER CURIAM.
Appeal from an order of the district court dismissing a complaint without prejudice. The order is not appealable. Fischer v. Perisian, 251 Minn. 166, 86 N.W.2d 737. We have examined the record and find no basis for according discretionary review. A judgment of the district court was entered December 9, 1963, resolving the claims underlying the dismissed complaint. This judgment is not subject to collateral attack. Campbell v. Glenwood Hills Hospitals, Inc., 273 Minn. 525, 142 N.W.2d 255. While such a judgment can be attacked directly,[1] plaintiff has failed to demonstrate that her right to this relief, if any, has been prejudiced by the order of dismissal.
Appeal dismissed.
NOTES
[1]  Minn.St. 548.14. See, also, In re Trusteeship under Will of Melgaard, 200 Minn. 493, 274 N.W. 641.